Citation Nr: 1032250	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a skin condition (including acne keloidis 
nuchae with androgenous alopecia and folliculitis), and if so, 
whether it should be granted.

2.  Entitlement to service connection for hypokyphosis, scoliosis 
and right foraminal encroachment of the cervical spine.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a sleep disorder 
(claimed as insomnia).  

5.  Entitlement to service connection for residuals of left knee 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1. Entitlement to service connection for a skin condition was 
denied in an unappealed July 1992 rating decision.

2.  The evidence received since the July 1992 decision is not 
cumulative or redundant of that previously of record and is 
sufficient, when considered with the evidence previously of 
record, to raise a reasonable possibility of substantiating the 
claim of service connection for a skin disorder to include acne 
keloidis nuchae with androgenous alopecia.

3.  The Veteran's current skin disorder, including acne keloidis 
nuchae with androgenic alopecia or folliculitis, is not 
etiologically related to his active service, to include exposure 
to herbicides.  

4.  The Veteran's cervical spine disability, including 
hypokyphosis, scoliosis, and right foraminal encroachment is not 
etiologically related to service.

5.  The Veteran's hypertension was not present until many years 
following his discharge from service and is not etiologically 
related to service

6.  The Veteran's insomnia is not etiologically related to 
service.

7.   The Veteran does not currently have a left knee disorder 
related to active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
for service connection for a skin condition, including acne 
keloidis nuchae with androgenous alopecia.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

2.  A skin disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

3.  A cervical spine disability including hypokyphosis, 
scoliosis, and right foraminal encroachment of the cervical spine 
was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  Hypertension was not incurred in, or the result of, any 
incidence of service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

5.  Insomnia was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

6.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, a VCAA letter in December 2004 apprised the Veteran 
of how to substantiate the claims and explained the division of 
responsibilities between VA and a claimant in developing a claim.  
Although the Veteran was not provided notice with respect to the 
disability rating or effective date element of his claims until 
March 2006, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is not 
warranted for the claimed disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of the 
claim is no more than harmless error. 

VA also has a duty to assist the Veteran in the development of 
his claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Available service treatment records, VA and private 
treatment records and statements from the Veteran are of record.  
The Veteran has not identified any outstanding pertinent evidence 
to be obtained.

Regarding the Veteran's incomplete service treatment records, the 
Board notes that a June 2005 letter informed the Veteran that the 
RO was unable to obtain his complete service treatment records 
and requested that the Veteran submit any service treatment 
records in his possession.  Additionally, the RO informed the 
Veteran of any alternate records that could be substituted for 
his service medical records.  A June 2005 memorandum of 
unavavailability of service records documented the steps the RO 
undertook to locate the Veteran's records.  Under such 
circumstances, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain its 
decision when the Veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The Veteran has not been afforded VA medical examinations in 
support of the issues herein decided.  However, medical 
examination is not required if the appellant has not presented a 
prima facie case for the benefit claimed.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).  As noted in 
detail below, the Veteran has not presented a prima facie case 
for any of the issues decided below.  

The Veteran has been advised of his entitlement to a hearing 
before the RO's decision review officer and/or before the Board 
in support of his appeal, but he has not requested such a 
hearing.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

I.	 New and material evidence

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received by 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

In an unappealed rating decision dated in July 1992, the RO 
denied service connection for a skin condition based on the 
medical findings demonstrating that there was no currently 
diagnosed skin condition, and that service connection solely for 
Agent Orange exposure could not be granted without an underlying 
disability.  

The subsequently received evidence includes private and VA 
treatment records indicating diagnoses of skin and scalp 
conditions, including acne keloidis nuchae, androgenous alopecia, 
and recurrent folliculitis.  The evidence is not cumulative or 
redundant of that previously of record in 1992.  Moreover, 
considered with the Veteran's statements alleging that the skin 
disorders were caused by his presumed Agent Orange exposure, is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that new 
and material evidence has been received to reopen the claim of 
entitlement to service connection for acne keloidais nuchae with 
androgenic alopecia.  The Veteran's appeal is granted to that 
extent.  

II.	 Legal Criteria

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a malignant tumor 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection on 
the basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  It also provides presumptive 
service connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in regulations 
prescribed under this section warrants a presumption of service-
connection by reason of having a positive association with 
exposure to an herbicide agent, and that becomes manifest within 
the period (if any) prescribed in such regulations in a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the 
Secretary shall take into account (A) reports received by the 
Secretary from the National Academy of Sciences under section 3 
of the Agent Orange Act of 1991 [note to this section], and (B) 
all other sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall take 
into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and 
exposure to an herbicide agent shall be considered to be positive 
for the purposes of this section if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association.  38 U.S.C.A. § 1116(b)(3).

Acne keloidis nuchae with androgenous alopecia, and recurrent 
folliculitis are not among the diseases specified in 38 U.S.C.A. 
§ 1116(a).  In addition, the Secretary has not determined, on the 
basis of sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of acne keloidais nuchae 
with androgenic alopecia or folliculitis in humans.  See 
38 C.F.R. § 3.309(e). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet.  App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

A.	 The claim for service connection for a skin 
condition

The Veteran asserts that his current skin disorder, diagnosed as 
acne keloidis nuchae with androgenous alopecia and recurrent 
folliculitis, was related to his active service.  The Veteran's 
available service treatment records are silent to any treatment 
or diagnosis of any skin condition.  Moreover, on his April 1991 
report of medical history, the Veteran denied any skin diseases, 
and his April 1991 retirement examination similarly noted normal 
skin and lymphatics.  

The Veteran served in the Republic of Vietnam during the 
presumptive period for exposure to herbicides, so his exposure to 
Agent Orange is established.  However, his currently diagnosed 
skin conditions have not been added to the list of presumptive 
diseases because the Secretary has not determined, on the basis 
of sound medical and scientific evidence that a positive 
association exists between herbicide exposure and the occurrence 
of acne keloidais nuchae, androgenic alopecia, or folliculitis in 
humans.  

Notwithstanding the presumption, a claimant can establish service 
connection for disability due to Agent Orange exposure with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).

In this case the Veteran was afforded a VA examination and Agent 
Orange evaluation in June 1992.  The examiner noted that the 
Veteran was scheduled for a skin examination solely because it 
was an Agent Orange examination.  The examiner noted that the 
Veteran had a smooth, tanned complexion without skin lesions and 
no abnormality was found.  

The Veteran's skin disorder was first documented in treatment 
records dated March 1996 to September 2001 from K.M.S., M.D.  In 
March 1996, Dr. S. noted a five month history of enlarging bumps 
on the posterior scalp that had not been present previously, and 
provided a diagnosis of possible acne keloidis nuchae versus 
tinea capitis with scarring.  Subsequent records from Dr. S. 
noted treatment for recurrent acne keloidis nuchae.  An August 
1999 record also noted a diagnosis of androgenic alopecia

VA treatment records dated November 2002 to June 2006 noted 
treatment for chronic folliculitis.  Treatment records from 
Lakeside Family Physicians, dated August to September 2001 noted 
that the Veteran was currently on amoxicillin for a scalp 
condition, and noted a diagnosis of a scalp disorder.  

In an April 2005 statement, the Veteran indicated that his skin 
condition was initially claimed in 1992 and had recently been 
diagnosed as chloracne; the Board notes that diagnosis of 
chloracne would entitle the Veteran to presumptive service 
connection as an herbicide-related disease under 38 C.F.R. 
§ 3.309(e).  The Board acknowledges that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, 
none of the three circumstances cited in Jandreau are applicable 
in this case in that chloracne has not been shown in any 
competent medical diagnosis of record.

The Veteran has shown a diagnosed skin disorder including acne 
keloidais nuchae, androgenic alopecia, and folliculitis.  
However, a veteran seeking disability benefits must establish not 
only the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  There is no competent evidence in the present 
case that the Veteran's diagnosed skin disorder was related to 
his active service.  

A layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Veteran is not competent to assert an 
etiological relationship between his claimed skin disorder and 
herbicides or any other incident of service.  Rather, it is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case the Veteran has not submitted any competent 
evidence supporting the proposition that this disability is 
etiologically related to his active service, including his 
exposure to herbicides.  

Finally the Board notes that service connection may be granted 
under 38 C.F.R. § 3.303(b) for diseases continuously present 
since discharge from service.  In that regard, lay testimony is 
competent to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

In this case, the Veteran's June 1992 Agent Orange VA examination 
noted that his skin was normal and without lesions.  Further, the 
March 1996 private treatment record noted a five-month history of 
enlarging bumps on the scalp, nearly five years after his 
retirement from active duty.  Therefore, the Board must conclude 
that the Veteran did not have continuous symptoms of a skin 
disorder after discharge from service and service connection 
under 38 C.F.R. § 3.303(b) is not warranted.

Based on the evidence and analysis above the Board finds the 
preponderance of the evidence is against this claim.  
Accordingly, the benefit-of-the-doubt rule is not for 
application.

B.	 The claim for service connection for a cervical 
spine disability.  

Regarding the claim for service connection for hypokyphosis, 
scoliosis and right foraminal encroachment of the cervical spine, 
the Veteran asserted that his current neck pain was the result of 
years of carrying a pack in the performance of his combat duties 
while in the Marine Corps.  

The Board notes that available service treatment records are 
silent to any complaints of or treatment for any neck condition.  
Moreover, on his April 1991 report of medical history, the 
Veteran denied any recurrent back pain, and an April 1991 
retirement examination noted a normal spine.  
The Veteran's June 1992 VA examination revealed a normal back and 
a December 1998 x-ray of the cervical spine noted complaints of 
intermittent posterior neck pain with no significant abnormality.

Treatment records from the Anderson Family Clinic, dated April to 
August 2000 revealed complaints of neck pain and stiffness.  
Diagnoses of hypokyphosis of the cervical spine, scoliosis from 
C3 to T9, and foraminal encroachment of C3-4 with facet bone 
spurring, were provided.  The physician noted that the Veteran 
initially complained of neck pain beginning in 1997.

An August 2003 VA treatment record noted that the Veteran had 
neck pain that was treated by alignment with a chiropractor.  

There is sufficient evidence that the Veteran currently has a 
diagnosed cervical spine disability, including hypokyphosis, 
scoliosis, and right foraminal encroachment of the cervical 
spine.  However, evidence of a present condition is generally not 
relevant to a claim for service connection, absent some competent 
linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 
53 (1992). 

In this case the Veteran has asserted that he believes his 
current cervical spine disability was related to carrying a 
combat pack during his active service.  Unfortunately, there is 
no objective evidence linking the Veteran's current cervical 
spine disability to his active service.  

The Board notes that both the Veteran's retirement examination in 
April 1991 as well as the June 1992 VA examination both were 
silent to any complaints of neck pain, and provided a diagnosis 
of a normal back.  The Veteran's complaints of neck pain were 
first documented in December 1998, nearly seven years after 
retirement, when the Veteran complained of intermittent posterior 
neck pain.  The first documented diagnosis of a cervical spine 
disability was in April 2000.  

In sum, the Board concludes based on the evidence above that the 
Veteran's diagnosed cervical spine symptoms have not been 
continuously present since discharge from service, and there is 
no competent medical evidence showing his current cervical spine 
disability is etiologically related to service.  Therefore, the 
Board must conclude that the criteria for service connection are 
not met and the claim must be denied.

The preponderance of the evidence is against this claim and the 
benefit-of-the-doubt rule is not applicable.

C.	 The claims for service connection for hypertension 
and insomnia.

The Veteran has asserted that he has hypertension and insomnia 
related to his active service.  Again available service treatment 
records are silent to any treatment or diagnosis of high blood 
pressure, hypertension, or sleep problems.  In fact, on his April 
1991 report of medical history, the Veteran' denied problems with 
high blood pressure, as well as denied frequent trouble sleeping.  
Further, the April 1991 retirement examination noted a blood 
pressure of 102/70, a normal cardiovascular system, and a normal 
psychiatric state.  

At his June 1992 VA examination, the Veteran had a blood pressure 
of 112/78, and the examiner stated that the Veteran had a normal 
cardiovascular system.  The June 1992 VA examination was also 
silent to any psychiatric complaints, including sleep problems. 

The Board notes at this point that hypertension is not shown to 
have been manifest to any degree during the first year after 
discharge from service.  Accordingly, presumptive service 
connection under 38 C.F.R. § 3.309(a) is not applicable.

Hypertension was first documented in private treatment records 
from the Quality of Life Center in August 2000, nearly nine years 
after the Veteran's retirement from active service.  Those 
private treatment records noted a diagnosis of hypertension with 
good control.  Likewise treatment records from Lakeside Family 
Physicians dated August to September 2001 as well as VA treatment 
records dated November 2002 to June 2006, noted a diagnosis of 
well-controlled hypertension.  

Insomnia was first documented in treatment records from Lakeside 
Family Physicians, dated August to September 2001, which noted 
that the Veteran complained of periodic insomnia.  The physician 
provided a diagnosis of insomnia and prescribed ambien.  

While there is evidence that the Veteran currently has 
hypertension, there is no objective evidence that the Veteran's 
hypertension is related to his active service.  As noted above, 
the Veteran had normal blood pressure upon retirement from active 
service in 1991, and a June 1992 VA examiner noted a normal blood 
pressure, as well as a normal cardiovascular system.  
Hypertension was not documented until 2000, nearly 9 years after 
retirement from service.  

Similarly, while there is also evidence that the Veteran has 
insomnia, there is no objective evidence that the Veteran's 
insomnia is related to active service.  Service treatment records 
are silent to any complaints of any sleep problems.  Insomnia was 
not diagnosed until August 2001, nearly a decade after the 
Veteran's discharge from active service.

While not dispositive, the passage of many years between 
discharge from active service and the medical documentation of a 
claim disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case 
hypertension and insomnia became manifest many years after 
discharge from service, and there is no medical evidence the 
claimed disorders are etiologically related to active service or 
to any service-connected disability.

Based on the evidence and analysis above the Board finds the 
criteria for service connection for hypertension and insomnia are 
not met; the claims must accordingly be denied.  The evidence 
preponderates against the claims and the benefit-of-the-doubt 
rule is not applicable.  




D.	 The claim for service connection for left knee 
trauma.

The Veteran asserts he has a left knee disability related to 
trauma during his active service.  

The Board notes that available service treatment records are 
silent to any sleep disorders, complaints of knee pain, or 
treatment for any left knee injuries.  The Veteran denied any 
history of a trick or locked knee on his April 1991 report of 
medical history.  Likewise the April 1991 retirement examination 
noted normal lower extremities.

A June 1992 VA examination was silent to any complaints of knee 
pain.  Left knee pain was first documented in an August 2004 VA 
treatment record that indicated the Veteran had complained of 
left knee pain for the past three to four months.  An August 2004 
addendum noted that x-rays showed a normal left knee.

As there is no objective medical evidence in either the Veteran's 
service treatment records, or his post-service treatment records 
of a diagnosis of a left knee disability, the record fails to 
show objective evidence of a current left knee disability.  
August 2004 VA treatment records noted complaints of left knee 
pain, but x-rays noted a normal knee.  

Pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute disability for 
which service connection may be granted.  Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (appeal dismissed in part, and 
vacated and remanded in part, sub nom).  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In this case, there is no evidence of a diagnosed left knee 
disability for which a claim for service connection can be 
considered.  Accordingly, the criteria for service connection are 
not met and the claim must be denied.   


ORDER

New and material evidence having been received, the application 
to reopen the claim of entitlement to service connection for a 
skin condition, including acne keloidis nuchae with androgenous 
alopecia, is granted.

Service connection for a skin condition including acne keloidis 
nuchae with androgenous alopecia, and recurrent folliculitis, is 
denied.

Service connection for a cervical spine disability, including 
hypokyphosis, scoliosis, and right foraminal encroachment, is 
denied.

Service connection for hypertension is denied.

Service connection for insomnia is denied.

Service connection for a left knee trauma is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


